Response to After-Final Arguments
Cont. 3a) and 7a) 
Applicant has amended claim 7 to recite new limitation which was not previously considered, hence they raise new issues that would require further consideration and/or search; additionally, it would require more time than what is allotted under AFCP 2.0. 
Cont. 12)
Applicant's arguments filed 01/13/2022 are moot, hence the remarks are directed to the new limitations; wherein the proposed amendments are not entered. 
The Examiner maintains the rejections of record. 
No claims are allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792